 68DECISIONSOF NATIONALLABOR RELATIONS BOARDHALL ELECTRIC COMPANYandJOHN R. STONEHALL ELECTRIC COMPANYandGEORGE SumINTERNATIONAL BROTHERHOOD OF ELECTRICAL WORKERS, LOCAL 948,AFL, AND ITS BUSINESS AGENT, WILLIAM SNEDDENandGEORGE SUSKIINTERNATIONAL BROTHERHOOD OF ELECTRICAL WORKERS, LOCAL 948,AFL,AND ITS BUSINESS AGENT, WILLIAM SNEDDENand JOHN R.STONE.Cases Nos. 7-CA-1007, 7-CA-1008, 7-CB-181, and 7-CB-182.January 5,1955Decision and OrderOn March 30, 1954, Trial Examiner George A. Downing issued hisIntermediate Report in the above-entitled proceeding, finding that theRespondents had engaged in and were engaging in certain unfair laborpractices and recommending that they cease and desist therefrom andtake certain affirmative action, as set forth in the copy of the Inter-mediate Report attached hereto. Thereafter, the General Counsel andthe Charging Parties filed exceptions to the Intermediate Report. TheGeneral Counsel also filed a motion to reopen the record and the Re-spondents filed objections to this motion.The Board has reviewed the rulings of the Trial Examiner made atthe hearing and finds that no prejudicial error was committed. Therulings are hereby affirmed.The Board has considered the Interme-diate Report, the exceptions, and the entire record in this case, andhereby adopts the findings, conclusions, and recommendations of theTrial Examiner, with the following additions and modifications.1.The Trial Examiner found that the Company transferred theCharging Parties, Suski and Stone, from the Fisher Body job to an-other job at the AC Spark Plug plant, that this transfer was made be-cause Suski and Stone did not have referrals from the Union, and thatthe Company required referrals from the Union as a condition of em-ployment on the Fisher Body job.By the foregoing conduct, the TrialExaminer found, the Company violated Section 8 (a) (1), (2), and(3) of the Act.He further found that by causing or attempting tocause the Company to violate Section 8 (a) (3) in the aforesaid man-ner the other Respondents violated Section 8 (b) (2) and 8 (b) (1)(A) of the Act.No exceptions have been taken to these findings andwe adopt them.The General Counsel and the Charging Parties except, however, tothe failure of the Trial Examiner to recommend an award of backpay to the Charging Parties to make them whole for the loss of earn-ings suffered by them as a result of the discrimination against themfound by the Trial Examiner. Such an award is the conventionalremedy for violations of Section 8 (a) (3). In the instant case the111 NLRB No. 5. HALL ELECTRIC COMPANY69Trial Examiner stated that he would not recommend back pay be-cause, immediately after their discriminatory removal from the FisherBody job, Suski and Stone accepted the Company's offer of "substan-tially equivalent" employment on the AC Spark Plug job.The excepting parties contend, however, that the new job was notsubstantially equivalent to the old because, as the record shows, Suskiand Stone would have received about 92 hours more overtime on theold job than they received during the same period on the new job. Itis therefore urged that the discriminatees should be compensated forthis loss of overtime.We agree. It having been found that the Com-pany discriminated against Suski and Stone, they are entitled, underBoard policy, to any loss of earnings resulting from such discrima-nation.It is undisputed that as a result of their removal from theFisher Body job, Suski and Stone were deprived of substantial over-time earnings.It is immaterial, from the standpoint of the remedy,that, as the Trial Examiner found, neither the Respondents nor thediscriminatees were aware, at the time of the transfer, that the newjob would yield less overtime than the old job.We have not hereto-fore limited back pay awards to an amount which was foreseeable bythe parties at the time of the discrimination. Such considerations offoreseeability or expectability are clearly irrelevant to the purpose ofback-pay awards, which is to make victims of discrimination wholefor the loss actually suffered."Only thus can there be a restorationof the situation, as nearly as possible, to that which would have ob-tained but for the illegal discrimination."Phelps Dodge Corp. v.N. L. R.B.,313U.S. 177,194.Even if we viewed the case, as the Trial Examiner apparently did,not as a discriminatory transfer, but as a discriminatory dischargefrom one job (at the Fisher Body plant) and an offer of reinstatementto another job (at AC Spark Plug), such offer would not suffice, underBoard policy, to terminate the Company's liability for back pay. Solong as their jobs at Fisher Body were still in existence, the Companycould extinguish its back-pay liability only by offering to restore Suskiand Stone to those jobs, and it would not suffice to offer them otherjobs, even though substantially equivalent of their old jobs.'It is clearfrom the record that when the Company offered Suski and Stone newjobs, their old jobs at Fisher Body had not been abolished but werestill in existence.Accordingly, whatever view we may take of thecase, we see no reason for denying to Suski and Stone the usual back-pay remedy.We will, therefore, order the Respondents, jointly and severally, tomake Suski and Stone whole for any loss of earnings they may havesuffered by reason of the discrimination against them, by payment to'The Chase National Bank of the City of New York, San Juan, Puerto Rico, Branch,65 NLRB 827. 829 70DECISIONS OF NATIONAL LABOR RELATIONS BOARDeach of them a sum of inoney equal to the amount he normally wouldhave earned as wages on the Fisher Body job less net earnings duringthat period.22.The General Counsel excepts to the failure of the Trial Examinerto find (1) that the Union violated Section 8 (b) (1) (A) of the Actby conditioning job referrals on the payment of working assessments,and (2) that the Respondents had adopted illegal closed shop andhiring hall arrangements, embodied in special contractual provisionsand union bylaws. The Trial Examiner omitted any findings on thesematters because he did not deem them to have been sufficiently pleadedor litigated.While it appears that the closed shop and hiring hallarrangements were sufficiently alleged in the complaint, we are notsatisfied that any of the matters now alleged by the General Counselas additional violations was fully litigated.In any event we construe the order recommended by the Trial Ex-aminer as broad enough to reach any discriminatory hiring arrange-ments among the Respondents, including those alleged in the GeneralCounsel's exceptions.In view of those circumstances, we will over-rule the General Counsel's exceptions to the Trial Examiner's failureto find the additional violations referred to above.OrderUpon the entire record in these cases and pursuant to Section 10 (c)of the National Labor Relations Act, as amended, the National LaborRelations Board hereby orders that :1.Respondent Company, its officers, agents, successors, and as-signs shall :(a)Cease and desist from :(1)Assisting and contributing support to International Brother-hood of Electrical Workers, Local 948, AFL, and encouraging mem-bership in said Union, or in any other labor organization, by requir-ing referrals by, or clearance from, a union as a condition of employ-ment, or by discriminating in any other manner in regard to the hireor tenure of employment of employees or any term or condition oftheir employment.(2) In any like or related manner interfering with, restraining,or coercing its employees in the exercise of rights guaranteed in Sec-tion 7 of the Act, except to the extent that such rights may be affected2SeeCrossett Lumber Company,8NLRB 440 As noexception has been taken to theTrial Examiner's failure to recommend reinstatement of Suski and Stone, we will notrequire their reinstatement by the Company.In view of our agreement with the General Counsel on the back-pay issue, no usefulpurpose would be served by granting the General Counsel'smotion to reopen the recordfor the purpose of adducing evidence in support of his position on that issueThe mo-tion is therefore denied HALL ELECTRIC COMPANY71by an agreement requiring membership in a labor organization as acondition of employment as authorized in Section 8 (a) (3).(b)Take the following affirmative action, which the Board findswill effectuate the policies of the Act :(1)Henceforth employ employees without regard to whether theyhave procured referrals by or clearance from the said Union or anyother union.(2)Jointly and severally with the Respondent Union make wholeGeorge Suski and John R. Stone for any loss of pay they may havesuffered by reason of the discrimination against them, in the mannerset forth in the Decision and Order, above.(3)Upon request, make available to this Board and its agents, forexamination and copying, all records necessary or useful to the deter-mination of the amount of back pay due under the terms of thisOrder.(4)Post at its office in Flint, Michigan, and in all other placeswhere notices to its employees in that area are customarily posted, acopy of the notice hereto attached marked "Appendix A."' Copiesof said notice, to be furnished by the Regional Director for the Sev-enth Region, shall, after being duly signed by said Respondent, beposted immediately upon receipt thereof and be maintained for aperiod of sixty (60) consecutive days thereafter.Reasonable stepsshall be taken to insure that said notices are not altered, defaced, orcovered by any other material.(5)Notify the Regional Director for the Seventh Region, in writ-ing, within ten (10) days from the date of this Order what steps it hastaken to comply herewith.2.Respondent Union, its officers, representatives, agents, successors,and assigns, and Respondent William Snedden, shall :(a)Cease and desist from :(1)Causing or attempting to cause Respondent Company to dis-criminate against employees or applicants for employment by requir-ing referrals by, or clearance from, the Union as a condition ofemployment, or in any other manner causing or attempting to causeRespondent Company to discriminate in violation of Section 8 (a)(3) of the Act.(2) In any like or related manner restraining or coercing employeesof Respondent Company in the exercise of rights guaranteed by Sec-tion 7 of the Act, except to the extent that such rights may be affectedby an agreement requiring membership in a labor organization as acondition of employment as authorized by Section 8 (a) (3) of theAct.3In the event that this Ox der is enforced by a decree of a United States Court of Ap-peals, there shall be substituted for the words "Pursuant to a Decision and Order" thewords "Pursuant to a Decree of the United States Court of Appeals, Enforcing an Order " 72DECISIONS OF NATIONAL LABOR RELATIONS BOARD(b)Take the following affirmative action, which the Board findswill effectuate the policies of the Act :(1)Notify Respondent Company, in writing (furnishing copiesto John R. Stone and George Suski), that it may henceforth employsaid Stone and Suski, and other employees, without regard to whetherthey procure referrals by or clearance from them.(2) Jointly and severally with the Respondent Company makewhole George Suski and John R. Stone for any loss of pay they mayhave suffered as a result of the discrimination against them, in themanner set forth in the Decision and Order, above. (This require-ment applies only to the Respondent Union and not to RespondentSnedden.)(3)Post in conspicuous places in the business offices of the Unionat Flint, Michigan, and in all places where notices to members arecustomarily posted, copies of the notice hereto attached marked"Appendix B." 4 Copies of said notice, to be furnished by the RegionalDirector for the Seventh Region, shall, after being duly signed bysaid Respondents, be posted immediately upon receipt thereof andbe maintained for a period of sixty (60) consecutive days thereafter-Reasonable steps shall be taken to insure that said notices are notaltered, defaced, or covered by any other material.(4)Notify the Regional Director for the Seventh Region, in writ-ing, within ten (10) days from the date of this Order, what steps theyhave taken to comply herewith.:In the event that this Order is enforced by a decree of a United States Court of Ap-peals,there shall be substituted for the words"Pursuant to a Decision and Order" thewords"Pursuant to a Decree of the United States Court of Appeals,Enforcing an Order."Appendix ANOTICE TO ALL EMPLOYEESPursuant to a Decision and Order of the National Labor RelationsBoard, and in order to effectuate the policies of the National LaborRelations Act, we hereby notify our employees that :WE WILL NOT assist or contribute support to InternationalBrotherhood of Electrical Workers, Local 948, AFL, or encouragemembership in that Union, or in any other labor organization ofour employees, by requiring referrals by or clearance from aunion as a condition of employment, or discriminate in any othermanner in regard to the hire or tenure of employment of employeesor any term or condition of their employment.WE WILL NOT in any like or related manner interfere with, re-strain, or coerce our employees in the exercise of their rightsguaranteed in Section 7 of the Act, except to the extent that such HALL ELECTRIC COMPANY73rights may be affected by an agreement requiring membershipin a labor organization as a condition of employment, as author-ized in Section 8 (a) (3) of the Act.WE WILL henceforth employ employees without regard towhether they have procured referrals by or clearance from thesaid Union.WE WILL make George Suski and John R. Stone whole for anyloss of pay suffered as a result of the discrimination against them.All our employees are free to become, remain, or to refrain from be-coming members of the above-named Union, or any other labor organi-zation, except to the extent that such right may be affected by anagreement authorized by Section 8 (a) (3) of the Act.HALL ELECTRIC COMPANY,Employer.Dated--------------By---------------------------------------(Representative)(Title)This notice must remain posted for 60 days from the date hereof,and must not be altered, defaced, or covered by any other material.Appendix BNOTICE TO ALL MEMBERS OF INTERNATIONAL BROTHERHOOD OFELECTRICAL WORKERS, LOCAL 948, AFLPursuant to a Decision and Order of the National Labor RelationsBoard, and in order to effectuate the policies of the National LaborRelations Act, we hereby notify you that :WE WILL NOT cause or attempt to cause Hall Electric Companyto discriminate against employees or applicants for employmentby requiring referrals or clearance from us as a condition of em-ployment, or in any other manner cause or attempt to cause saidCompany to discriminate against employees in violation of Sec-tion8 (a) (3) of the Act.WE WILL NOT in any like or related manner restrain or coerceemployees of said Company in the exercise of rights guaranteed inSection 7 of the Act, except to the extent that such rights may beaffected by an agreement requiring membership in a labor organ-ization as a condition of employment as authorized by Section 8(a) (3) of the Act.WE WILL notify Hall Electric Company, in writing, and willfurnish copies to John R. Stone and George Sushi, that it mayhenceforth employ said Stone and Suski, and other employees,.without regard to whether they procure referrals by or clearancefrom us, and the undersigned union will make said employees 74DECISIONS OF NATIONAL LABOR RELATIONS BOARDwhole for any loss of pay suffered as a result of the discriminationagainst them.INTERNATIONALBROTHERHOOD OF ELECTRICALWORKERS,LOCAL 948, AFL,Labor Organization.By------------------------------------(Representative)(Title)Dated----------------William SneddenThis notice must remain posted for 60 days from the date hereof,and mustnot be altered, defaced, or covered by any othermaterial.Intermediate Report and Recommended OrderSTATEMENT OF THE CASEThese proceedings, brought under Section 10 (b) of the National Labor RelationsAct, as amended (61 Stat. 136), and consolidated by order of the General Counselof the National Labor Relations Board,' were heard in Flint, Michigan, on February23, 1954, pursuant to due notice. Separate complaints, based on charges duly filedand served, were issued on January 7, 1954, by the General Counsel against the Com-pany and against the Union and William Snedden, its agent.The complaint against the Company alleged in substance that the Company hadengaged in unfair labor practices proscribed by Section 8 (a) (3), (2), and (1) ofthe Act by requiring membership in and/or clearance from the Union as a conditionof employment in electrician jobs on the Fisher Body project, and by refusing tocontinue the employment of George Suski and John R. Stone on the Fisher Bodyproject, and transferring them to the AC Spark Plug project, with resultant lossin overtime work and pay, because they had not been referred to the job by theUnion and because the Union demanded that they should not be employed at theFisher Body project.The complaint against the Union and Snedden alleged thatthey had caused and attempted to cause the Company to discriminate, as describedabove, in violation of Section 8 (b) (2) and 8 (b) (1) (A).Separate answers were filed by the Company and by the Union and Snedden de-nying the alleged unfair labor practices.The Company pleaded further that it hadhired Stone and Suski and sent them to the Fisher Body job for assignment; thatit later learned that it had a surplus of men on that job; and that it then assignedor transferred Stone and Suski, without objection on their part, to the AC SparkPlug project, pursuant to its right and prerogative, recognized by the Union and itsemployees, to assign employees to whatever job it desired.The Union and Sneddenpleaded similarly that they had at all times recognized the Company's right andprerogative to hire, assign, and transfer employees, and that they did not requirethe Company to discriminate against Stone and Suski as alleged.All parties were represented by counsel and were afforded full opportunity to beheard, to examine and cross-examine witnesses, to introduce relevant evidence, toargue orally, and to file briefs and proposed findings of fact and conclusions of law.The General Counsel and the Respondents have filed briefs.Upon the entire record in the case, and from his observation of the witnesses, theTrial Examiner makes the following:FINDINGS OF FACTITHE BUSINESS OF RESPONDENT COMPANYRespondent Company, a Michigan corporation, with offices at Flint and Muske-gon, provides electrical materials and electrical contracting and engineering services'The General Counsel and his representative at the hearing are referred to herein asthe General Counsel, and the National Labor Relations Board as the Board.Hall ElectricCompany is referred to as Respondent Company and Local 948, IBEW, as RespondentUnion.All events herein occurred in 1953, except where otherwise specified. HALL ELECTRIC COMPANY75to construction sites located in Michigan and in other States. In performing itsservices, it causes large quantities of products to be transported across State lines tosuch construction sites.During the year ending November 30, 1953, RespondentCompany provided services valued in excess of $75,000 to companies in Michigan,each of whom ship annually in interstate commerce goods valued in excess of$25,000; it provided services and materials valued in excess of $25,000 to an under-taking essential to the military defense of the United States; it provided subcon-tracting services valued in excess of $90,000 to a facility essential to the militarydefense of the United States; and it provided goods and services valued in excessof $25,000 to points outside the State of MichiganThe parties have stipulated, and it is hereby found, that the Companyis engagedin commerce within the meaning of the Act.II.THE LABOR ORGANIZATION INVOLVEDInternational Brotherhood of ElectricalWorkers, Local 948, AFL, is a labororganization which admits to membership employees of Respondent.IIITHE UNFAIR LABOR PRACTICESA. The employment practices; the issuesThere was no written collective-bargaining agreement in effect between the Com-pany and the Union.However, the Company recognized the Union as the sole bar-gaining representative of its employees on its projects in Flint, and followed a con-tract between the Union and the Flint Council of the Michigan Chapter, NationalElectricalContractorsAssociation.That contract contained union-security pro-visions, amended as of June 26, 1953, whose validity the General Counsel concededat the hearing, and which provided in part:The Employer shall give the Union five (5) days notice of opportunities foremployment in the classifications covered by this Agreement.The Employeragrees to refer new applicants, prior to the beginning of employment, to thelocal business office of the Union for registration and advice as to the UnionShop requirements of this Agreement.The contract also contained a provision (pursuant to a requirement of the IBEWconstitution) that Local 948 was a part of IBEW, and that "any violation or annul-ment of working rules or agreement of any other local union of the IBEW;.orthe employment of other than IBEW members on any electrical work in the juris-diction of this or any other such Local Union by the Employer, will be sufficientcause for cancellation of this agreement.The contract provided furtherthat all foremen should be members of IBEW in good standing and that the Unionreserved the right to discipline its members for violation of its laws, rules, and agree-ments.The bylaws of Local 948 contained a provision that:It shall be a working rule of this Local Union that any outside firm under-taking any electrical work in the Local Union's jurisdiction shall be permittedto bring in one journeyman member of the I. B. E. W. in whatever capacitysuch outside contractor decides.All other workmen shall be employed throughthe office of the Business Manager in the same manner as employees signingan agreementwith the Local Union.The general practice of the Company was to call the Union, as the need arose,and notify it of the number of men needed from day to day on pending jobs,though the Union recognized the Company's right and prerogative to assign andtransfer employees to jobs as it desired.Men supplied by the Union were usuallysent direct to the job site, with referral cards for presentation to the job steward.The duties of the steward (specifically of Steward Guy Peters on the Fisher Bodyproject) included arranging for admission to the job of new employees and theirtools, furnishing them with badges and necessary employment forms, and intro-ducing them to the job superintendent and the foremen under whom they weretowork.The steward's duties also included reporting to William Snedden, thebusiness agent of the Local, any violation of the contracts or agreements in forcebetween the Company and the Local and any encroachment by other trades andworkmen upon the jurisdiction of Local 948.The steward represented the businessagent of the Local and was subject to appointment and removal by the businessagent.Although the complaint does not attack the contract as such or any other agree-ment between the parties, the General Counsel contends that the provisions of the 76DECISIONS OF NATIONALLABOR RELATIONS BOARDcontract and bylaws referred to above were the means by which the Union imple-mented a requirement of referrals by or clearance from the Union as a conditionof employment by the Company on its Flint projects, as reflected in the circum-stances surrounding the hiring of Stone and Suski, as summarized under the nextsection hereof.The central issues herein are whether Stone and Suski were infact transferred from the Fisher Body job to the AC Spark Plug job because theyhad not been referred to the former job by the Union; whether such transfer wasto encourage membership in the Union,2 and whether it constituted discriminationwithin the meaning of Section 8 (a) (3), in view of the voluntary acceptance byStone and Suski of jobs which were apparently equal in work and rates of pay.B. The employment of Stone and Suski; their transfer to theAC Spark Plug jobWork on the Company's Fisher Body contract got under way on November 2.Around 8:30 a. in. on November 3, Stone and Suski applied for employmentdirect to the Company's Flint offices.They were hired by Wilfred Dennis, managerand superintendent of the Flint branch, who knew Suski from previous employ-ments, knew that he was a union member, and assumed that the men had beenreferred by the Union and that they had referral cards.After the men completedthe usual hiring forms, they were given badges, and Dennis directed them to reportat the Fisher Body job to Steward Guy Peters, who would admit them to the joband arrange also to have their tools taken in on a truck.Stone and Suski went immediately to the applicant gate of the Fisher Body joband reported to Peters, who asked them to produce referrals. Suski inquired whatreferrals hemeant, and Peters replied that he meant a referral from WilliamSnedden, the Union's business agent, that they could not get on the job withouta referral.Suski then showed Peters his badge, and Peters said he would have tolet them in, but that it would be up to them to get onto the job and to get theirtools in the best way they could.After ascertaining from the watchman where the Company's "gang boxes" werelocated, Stone and Suski got their tools, reported there, and waited for orders togo to work.While they were there, Robert Linn and George Elsie reported toPeters, presented referrals from the Union, were given badges and the usual hiringforms, and put to work. In the meantime Peters had reported to Harold Phillips,the Company's general foreman on the job, that Stone and Suski had no referrals,and Phillips remarked that they had possibly gotten onto the wrong job and that hewould call Dennis.Phillips did so, and Dennis came to the job shortly.Stone and Suski testified that Dennis called them aside, told them that they hadhim in hot water with the Union, that the job was so big he had to "play ball" withthe Union, and that he would have to let them go.However, he told them to waita minute, and went over and talked to Peters briefly.When he returned, he toldthem he was transferring them to the AC Spark Plug job. They accepted thatassignment without objection, reported to that job at once, and were assigned towork without referrals from the Union, although that job was also subject to thesame agreement as the Fisher Body job.Dennis testified that when he arrived at the job he found a lot of confusionresulting from the fact that the job was just getting under way and that there weremore employees present than were needed; that after talking to Phillips, he decidedto transfer Stone and Suski to the AC Spark Plug job, where 2 men were neededto replace 2 other men who had just been transferred from there to the Fisher Bodyjob.Dennis testified further that the selection of Stone and Suski was due to thefact that they were the last ones to report at Fisher and to the fact that he neededa good electrician (Suski) and "very sorely" needed a welder (Stone) on the ACSpark Plug job.Dennis denied that Snedden, or any other representative of theUnion, had requested, instructed, or demanded that he remove Stone and Suskifrom the Fisher Body job, but admitted that Peters informed him that they did nothave referrals for that job.Dennis denied that he made any reference to the Unionin talking with Stone and Suski on the job, and denied specifically the statementswhich they had attributed to him.The conflict between Dennis' testimony and that of Stone and Suski presents theonly substantial factual issue in the case, albeit a crucial one, for if the Stone-Suski2 It was stipulated that Stone and Suski were members of the Union in good standingand that they and one James Ernest were the only employees hired by the Company forthe Fisher Body job without ieferials from the UnionErnest, however, never reportedfor work HALL ELECTRIC COMPANY77version is credited, it establishes that their removal from the Fisher Body job was,due to Dennis' desire to meet the Union's objections resulting from their lack ofreferrals, i. e., from their bypassing of the Union and obtaining employment directfrom the Company.3Aside from the fact that the testimony of Stone and Suskiwas mutually corroborative, while Dennis' version stood alone, Dennis' testimonyas to his reasons for removing Stone and Suski from the Fisher Body job wasoverborne by other undisputed evidence.Thus, employment at the Fisher Bodyjob expanded rapidly from November 2 through November 12, as shown by thefollowing stipulated tabulation of the Fisher Body employment complement:November2_________________________10 employeesNovember3_________________________36 employeesNovember4_________________________46 employeesNovember5_________________________54 employeesNovember6_________________________56 employeesNovember 12_________________________96 employees(peak reached)November 13_________________________ 25 employees laid offNovember 23_________________________ 30 employees laid offThat hiring was proceeding apace on November 3, was also disclosed by Suski'sundenied testimony that Linn and Elsie were hired on the job after he and Stonereported there.Further evidence that the job was undermanned was supplied bystipulation,which showed that excessive amounts of overtime were required duringthe first 3 weeks the job was in process. Thus, during the week ending November 8,approximately 30 hours of overtime were worked per employee (in excess of 40hours regular time); in the week ending November 15, 42 such overtime hourswere worked; and in the week ending November 22, 35 overtime hours were worked.As for the AC Spark Plug job, there was no denial of Stone's and Suski's testimonythat Stone did no welding there for 4 days, and that he spent in the aggregate notmore than 25 percent of his time doing welding. Furthermore, it was questionablefrom Dennis' testimony whether he was in fact aware that Stone was a welder at,the time.Though Stone had noted on his application that he was a welder, Dennisadmitted that he had not looked at the application, and that he assumed that Stone,like Suski, was a journeyman electrician.Thus the evidence as a whole refutes Dennis' explanations that there was asurplus of labor at the Fisher Body job,4 that Suski and Stone were the last to reporton the morning of November 3, and that he was "very sorely" in need of a welderon the AC Spark Plug job. They were explanations which obviously "has beencontrived after the controversy had arisen."Cf.N. L. R. B. v. E. C. Brown Co.,184 F. 2d 829, 832 (C. A. 2), enfg. 81 NLRB 140. Dennis' testimony, havingbeen found unreliable in the foregoing respects, is to be accorded little weight (cf.N. L. R. B. v. Pittsburgh S. S. Co.,337 U. S. 656, 659) in refuting the mutuallycorroborative testimony of Suski and Stone, which is credited.The Fisher Body job was completed on November 28. Stone was employed atthe AC Spark Plug job until December 4, and Suski's employment continued untilthe completion of that project on January 8, 1954.Comparative tables of over-time showed that Stone and Suski each worked a total of 16 hours overtime duringthe entire course of their employment at the AC Spark Plug job whereas each em-ployee on the Fisher Body job worked a total of approximately 108 overtime hours.Pertinent to the question whether the Union used the referral requirement tocoerce compliance with obligations of membership was the following undeniedtestimony:Roy Woodworth testified that he applied to the union hall on November 2, fora referral to the Fisher Body project and that Snedden informed him he would firsthave to pay not only his regular back dues, but also his back working assessment of$2 a week which had been charged to all union members who had worked on con-struction jobs under union referrals for the past 20 months. Suski testified that heknew that a referral from the Union was necessary for the Fisher Body job, and thathe applied direct to the Company to avoid the requirement by the Union that he payhis back dues and assessments, payment of the latter being a condition to acceptance3Peters' testimony showed plainly that what precipitated Dennis' visit to the job sitewas Peters' report to Phillips that Stone and Suski did not have referrals, Phillips' re-action to that report, and his telephone call to the Company's office. Peters testified thathe also reported to Snedden that the men had come to the job without referrals, and thatSnedden commented, "That's too bad "SDennis' testimony, at one point, that there was no work for Stone and Suski on theFisher Body job when lie transferred them is incredible under all the circumstances. 78DECISIONS OF NATIONAL LABOR RELATIONS BOARDof the former.Stone testified that after being laid off at the AC Spark Plug job heapplied to the union hall for employment and was informed by Snedden that he wouldhave to pay up both his regular dues and his back assessments both at Saginaw (Local558, IBEW)and at Flint before he could receive a referral from the Union. Stonemade satisfactory arrangements to liquidate his obligations and on December 12,Snedden issued to him a referral for employment.Pertinent to Respondents'claim that the transfer did not constitute discriminationwere the following facts:Stone and Suski made no request to remain at the Fisher Body job,expressed nopreference for a job there, made no objection or protest to the transfer to the ACSpark Plug job, and voluntarily accepted the transfer.The rates on the two jobswere identical,as was the work involved,and there was no showing that,as of thetime of the transfer,any party was aware,or contemplated,that the Fisher Body jobwould require or be productive of more overtime work,5 or that employment on theAC Spark Plug job was less desirable for any reason.C. Concluding findingsThe foregoing evidence establishes plainly that the Company removed Stone and'Suski from the Fisher Body job and transferred them to the AC Spark Plug jobbecause of the Union's objections,expressed through Peters,that the men had failedto obtain referrals from the Union.Thus the Company treated the men differentlyto its other employees upon the instigation of the Union(cf.N. L.R. B. v. Radio Offi-cers'Union of the Commercial Telegraphers Union,AFL; N.L. R. B. v. Interna-tional Brotherhood of Teamsters;N. L. R. B.v.Gaynor News Co. Inc.,347 U. S.17, 52,decided February 1, 1954)'.Those findings would ordinarily suffice to disposeof the controversy.However,the novel circumstances in the case present two ques-tions:(1)Whether the difference in treatment was such as to constitute discrimina-tion,and (2)whether membership in the Union was encouraged within the meaningof Section 8 (a) (3) of the Act.(1) The General Counsel's position as stated at the hearing was that the FisherBody project was a premium job, with high overtime,which was reserved for em-ployees with referrals from the Union,and that Stone and Suski,being without suchreferrals,were transferred to less desirable and less paying jobs at the AC Spark Plugproject.The difficulty lies not with that theory,however,but in the fact that theGeneral Counsel failed to prove that the Fisher Body job was more desirable in anyrespect as of the time of the transfer or that the men preferred it for any reason.Aspreviously observed,there was no evidence that any of the parties(Employer,Union,or employees)was either aware or contemplated that the Fisher Body job wouldyieldmore overtime work and pay or that there was any aspect of the job whichrendered employment there more desirable.Nor, aside from desirability,did eitherStone or Suski express a preference for the job or its site.Cf.N. L R.B v South-eastern Pipe Line Co.,210 F.2d 643(C. A. 5).Within the contemplation of the parties, then,so far as the record shows, the ACSpark Plug job constituted substantially equivalent employment,6which Stone andSuski voluntarily accepted.But the offer of a substantially equivalent job, or evenof a better one, does not gainsay a difference in treatment-themen were givenone job,rather than another.Though the word discriminate connotes especially anunfair or injurious distinction in treatment,its common meaning includes making adifference of any kind in the treatment or favor of one as compared with others.GDespite the double time rate,the very extent of overtime which was ultimately re-quired on the Fisher Body job was a circumstance which might well have rendered em-ployment there less desirable,rather than more soThus,the total hours worked peremployee for 3 successive weeks were 70, 82,and 77, respectively.The labor movementhas long been concerned with the elimination of such excessive hours of work ; and Fed.eral statutes have similarly sought to eliminate or to discourage themSee e.g.,FairLabor Standards Act of 1938,52 Stat 1060,as amended,63 Stat 910;Walsh-HealeyPublic Contracts Act, 49 Stat.2036.Viewed again via hindsight, the opportunities fora longer period of employment on the AC Spark Plug job was a circumstance whichmight have rendered it more desirableeThough under other circumstances an inference might be drawn that the Fisher Bodyjob was considered more desirable from the fact that the Union enforced there a referralrequirement while apparently waiving it at the AC Spark Plug job, such an inference can-not be here indulged in the light of Stone's and Suski's failure to object,or to expressa preference,and their voluntary acceptance of the other job. HALL ELECTRIC COMPANY79Plainly,therefore,the removal of Stone and Suski from the Fisher Body job andtheir transfer to the AC Spark Plug job constituted discrimination against themwithin the meaning of Section 8 (a) (3).(2)The Supreme Courthas nowdefinitivelysettled the point that questions ofencouragement of union membership under Section 8 (a) (3) of the Act are to bedetermined by the same rules which are applicable to discouragement,N. L. R. B. v.RadioOfficers'Union,supra,and that the "membership"which may not lawfullybe encouraged under that section includes adherence to the union,the performanceof membership obligations,and conformance to union practices.In theRadio Offi-cers'andTeamsterscases the affected employees were members of the respectiveunions involved,and inRadioOfficers',the member had, as here, obtained employ-ment directly from the employer,withoutseeking and obtaining clearance from theunion.The Supreme Court observedthat the purposesof the unionrespondents inthose two cases in causing discrimination"clearly were to encourage members toperform obligations or supposed obligations of membership,"and that(347 U. S. 17,52):Obviously, the unions would not have invoked such a sanction had they not con-sidered it an effective method of coercing compliance with union obligationsor practices. . . . Since encouragement of union membership is obviously anatural and foreseeable consequence of any employer discrimination at therequest of the union, [the] employers must be presumed to have intended suchencouragement.The Court's holding also constitutes a definitive rejection of contentions previouslyadvanced in many cases, including the twoDel Webbcases on which Respondentsstrongly rely,7 that no encouragement of union membership can be demonstratedwhere the employees. affected by the alleged discrimination are themselves unionmembers.There remains the question whether the Union itself invoked the sanction whichthe Company applied.Although Dennis' statements to Stone and Suski as hereinfound are conclusive insofar as the Company is concerned,8 there is no direct evidencewhich traces to the Union an express invocation of the sanction.Yet the only rea-sonable conclusion to be drawn from the evidence as a whole is that it was at theUnion's instigation that the men were removed from the Fisher Body job.The stage was set and the machinery created by the provisions of the contract andof the bylaws 9 referred to in section A,supra,which restricted employment to IBEWmembers.By the requirement that foremen were also to be IBEW members, byreservation of the right to discipline members, and by delegation to the business agentof authority to remove members from a job for failure to comply with union rulesthe Union was obviously empowered to enforce, simply and expeditiously, the condi-tions it imposed on employment.Cf.South Texas Chapter, AGC, etc.,107 NLRB965;The Lummus Company,101NLRB 1628, 1629,et seq.,enfd. 210 F. 2d 377(C. A. 5). It was by those means that the Union was enabled to implement itsrequirement of referrals on the Fisher Body job. In the setting here presented, itsufficed for Peters (who was agent both for Snedden and the Union) to raise withTN. L. R. B v Del E Webb ConstructionCo., 196 F 2d 702 (C. A.8) ; Del E. WebbConstruction Co. V. N. L R B,196 F 2d 841 (C. A. 8), which were argued simultane-ously with theTeamsterscase, 196 F. 2d 1 (C. A. 8). The factual situation in the firstDelWebb case resembles the present case in no significant aspectThe second was ren-dered inapposite to the present situation because of the court's finding, as the decisivefactor in the case, that the complainants there had not in fact sought employment fromthe Company.8Whatever the Company's rights and prerogatives were generally in the hire andplacement of employees, the evidence showed plainly that it surrendered on the morningof November 3 to the Union's requirement that employees could work on the Fisher Bodyjob only on referrals from the Union.Cf.Pinkerton's National Detective Agency,90NLRB 205, 207-8;Thomas Rigging Company,102 NLRB 65, 66-8;Utah ConstructionCo., 95 NLRB 196, 199;George D Auchter Co.,102 NLRB 881, enfd. 209 F. 2d 273(C A.5).6 The evidence fails to support Respondents' contention that the bylaws-had been sus-pended or repealed by the taking over of the Local's affairsinMay 1952,by M. J. Boyleand Kenneth Favell on the authorization of the International president.Ruling wasreserved at the hearing on four letters which bore on those matters; they are relevant,however, only as cumulative evidence of the fact that the Unionwas so taken over, andare now received for that limited purpose. 80DECISIONS OF NATIONAL LABOR RELATIONS BOARDPhillips the point that Stone and Suski had not been cleared by the Union, and to.repeat the point upon Dennis' arrival on the job.In view of the discriminatory conditions of employment which the Union and theCompany had together created on the Fisher Body job, the complainants were notrequired, as the Respondents contend, to seek referrals from the Union in order tohold the Union responsible for the normal consequences of its acts.PermanenteSteamship Corporation,107 NLRB 1111.Respondents also argued orally that it was necessary for Stone and Suski to haveexhausted all remedies provided for in the IBEW constitution and the bylaws of theLocal before proceeding with charges under the Act.Such defenses have been con-sistently rejected on the ground that the Board's power to prevent unfair labor prac-tices is not affected by any other means of adjustment or prevention, whether estab-lished by agreement, by law, or otherwise.Section 10(a); Columbus Iron WorksCompany,107 NLRB 1354, and cases there cited; cf.Wertheimer Stores Corp.,107NLRB 1434.It is therefore concluded and found on the evidence as a whole that RespondentCompany, by requiring referrals from the Union as a condition of employment onthe Fisher Body job and by transferring George Suski and John R. Stone from saidjob to the AC Spark Plug job because said employees had not been referred bythe Union, assisted and contributed support to the Union (cf.Pacific IntermountainExpress Company,107 NLRB 837, and cases there cited at footnote12; Ebasco Serv-ices Incorporated,107 NLRB 617) and discriminated in regard to the hire and tenureof employment of employees to encourage membership in the Union, and therebyengaged in unfair labor practices within the meaning of Section 8 (a) (2), (3), and(1).It is further found that Respondent Union and William Snedden, its businessagent, by causing or attempting to cause the Company to discriminate as aforesaid,engaged in unfair labor practices within the meaning of Section 8 (b) (2) and 8(b) (1) (A).'°Upon the basis of the above findings of fact, and upon the entire record in the case,the Trial Examiner makes the following:CONCLUSIONS OF LAW1.Respondent Union is a labor organization within the meaning of Section 2(5) of the Act.2.By requiring referrals by or clearance from the Union as a condition of em-ployment on the Fisher Body project, and by transferring Suski and Stone from saidjob to the AC Spark Plug job because said employees had not been referred by theUnion, Respondent Company assisted and contributed support to the Union and dis-criminated among employees to encourage membership in the Union, and therebyengaged in untair labor practices within the meaning of Section 8 (a) (2), (3), and(I) of the Act.3.By causing and attempting to cause the Company to discriminate against JohnR. Stone and George Suski in violation of Section 8 (a) (3) of the Act, RespondentUnion engaged in unfair labor practices within the meaning of Section 8 (b) (2) and8 (b) (1) (A) of the Act.4.The aforesaid unfair labor practices having occurred in connection with theoperations of Respondent's business as set forth in section I, above, have a close,intimate, and substantial relation to trade, traffic, and commerce among the severalStates, and substantially affect commerce within the meaning of Section 2 (6) and(7) of the Act.THE REMEDYIt having been found that Respondents engaged in unfair labor practices, it will berecommended that they cease and desist therefrom and that they take affirmative ac-tion designed to effectuate the policies of the Act, as outlined under the followingsection hereof.The usual recommendation for back pay is omitted because of theoffer and acceptance of substantially equivalent employment by the Charging Parties.[Recommendations omitted from publication.]10 The findings of unfair labor practices are confined to the allegations of the com-plaint.The General Counsel relied upon the provisions of the contract and bylaws onlyto establish the means by which the Union implemented its requirement of referrals onthe Fisher Body job.